EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Michael S. Borella on Attorney 2/12/2020.
In claims: Please replace current amendment with below amendment for claims:




















storing, by a computing device of a computer and in a database accessible to the computing device, a set of pangenetic attributes of a set of individuals and a set of non-pangenetic attributes of the set of individuals, wherein the pangenetic attributes of the set are respectively and statistically associated with products via a set of statistical associations; 
based on the set of statistical associations between the pangenetic attributes and the products, determining, by the computing device, product recommendations for a second set of individuals; 
receiving, by the computing device and from the second set of individuals, a plurality of measures of satisfaction with the product recommendations; 
based on the plurality of measures of satisfaction, learning, by the computing device, an association between (i) a set of core attributes comprising a subset of the pangenetic attributes and a subset of the non-pangenetic attributes, and (ii) a particular product of the products, wherein the set of core attributes are associated with the plurality of measures of satisfaction and the particular product; 
storing, by the computing device and in the database, the learned association between the set of core attributes and the particular product, wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic ;
receiving a representation of the subset of the pangenetic attributes; 
storing, in the database and associated with a particular individual, the representation of the subset of the pangenetic attributes;
receiving a request for a product recommendation for the particular individual; and
in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product. 

2.	(Original) The computer-implemented method of claim 1, wherein the subset of the pangenetic attributes is one or more single nucleotide polymorphisms (SNPs).

3.	(Original) The computer-implemented method of claim 1, wherein the measures of satisfaction are from an ordered scale of two or more values.

4.	(Original) The computer-implemented method of claim 1, wherein the subset of the pangenetic attributes are associated with a phenotype, and wherein one or more of the measures of satisfaction indicate that the particular product is favorable to individuals exhibiting the phenotype.

5.	(Original) The computer-implemented method of claim 1, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction from specific individuals to specific products.

6.	(Cancelled) 


based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and 
predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.

8.	(Original) The computer-implemented method of claim 1, wherein one or more of the set of pangenetic attributes are stored in a masked fashion to prevent access by unauthorized parties.

9.	(Currently amended) A computer-implemented method comprising:
receiving, by a computing device of a computer, a request related to a particular individual, wherein a database accessible to the computing device stores: (i) a set of pangenetic attributes of a set of individuals, the pangenetic attributes of the set respectively and statistically associated with products, (ii) a set of non-pangenetic attributes of the set of individuals, and (iii) a learned association between a subset of the pangenetic attributes and a subset of the non-pangenetic attributes therein forming a set of core attributes, and a particular product of the products, the learned association based on a plurality of measures of satisfaction with product recommendations that were received from the set of individuals, wherein the request includes a representation of the subset of the pangenetic 

based on at least some of the set of pangenetic attributes and the plurality of measures of satisfaction, identifying that a second particular individual is in a pangenetic cluster with the particular individual;
predicting a preference of the particular individual for the particular product based on a measure of satisfaction that the second particular individual has related to the particular product;
receiving a request for a product recommendation for the particular individual; and
based on the preference as predicted 

10.	(Original) The computer-implemented method of claim 9, wherein the measures of satisfaction are from an ordered scale of two or more values.

11.	(Original) The computer-implemented method of claim 9, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measure of satisfaction from specific individuals to specific products.

12.	(Cancelled)


storing, in a database accessible to the computing device, a set of pangenetic attributes of a set of individuals, wherein the pangenetic attributes of the set are respectively and statistically associated with products via a set of statistical associations, and a set of non-pangenetic attributes of the set of individuals; 
based on the set of statistical associations between the pangenetic attributes and the products, determining product recommendations for a second set of individuals; 
receiving, from the second set of individuals, a plurality of measures of satisfaction with the product recommendations; 
based on the plurality of measures of satisfaction, learning an association between a subset of the pangenetic attributes, a subset of the non-pangenetic attributes, and a particular product of the products, therein forming a set of core attributes, wherein the set of core attributes are associated with the plurality of measures of satisfaction and the particular product; 
storing, in the database, the learned association, wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic ;
receiving a representation of the subset of the pangenetic attributes; 
storing, in the database and associated with a particular individual, the representation of the subset of the pangenetic attributes;
receiving a request for a product recommendation for the particular individual; and
in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product. 

14.	(Original) The non-transitory computer-readable medium of claim 13, wherein the subset of the pangenetic attributes is one or more single nucleotide polymorphisms (SNPs).

15.	(Original) The non-transitory computer-readable medium of claim 13, wherein the measures of satisfaction are from an ordered scale of two or more values.

16.	(Original) The non-transitory computer-readable medium of claim 13, wherein the subset of the pangenetic attributes are associated with a phenotype, and wherein one or more of the measures of satisfaction indicate that the particular product is favorable to individuals exhibiting the phenotype.

17.	(Original) The non-transitory computer-readable medium of claim 13, wherein the measures of satisfaction are stored in a two-dimensional item feedback matrix that maps instances of the measures of satisfaction from specific individuals to specific products.

18.	(Cancelled) 


based on the measures of satisfaction, identifying a first individual of the second set of individuals and a second individual of the second set of individuals as a pangenetic cluster; and 
predicting a preference of the second individual for the particular product based on a measure of satisfaction that the first individual has related to the particular product.

20.	(Original) The non-transitory computer-readable medium of claim 13, wherein one or more of the set of pangenetic attributes are stored in a masked fashion to prevent access by unauthorized parties.











Allowable Subject Matter
Claims 1-5, 7-11, 13-17, 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
based on the set of statistical associations between the pangenetic attributes and the products, determining, by the computing device, product recommendations for a second set of individuals; based on the plurality of measures of satisfaction, learning, by the computing device, an association between (i) a set of core attributes comprising a subset of the pangenetic attributes and a subset of the non-pangenetic attributes, and (ii) a particular product of the products, wherein the set of core attributes are associated with the plurality of measures of satisfaction and the particular product; storing, by the computing device and in the database, the learned association between the set of core attributes and the particular product, wherein the learned association provides a basis for subsequent recommendations of the particular product when a subsequent individual exhibits the subset of the pangenetic attributes; receiving a representation of the subset of the pangenetic attributes; storing, in the database and associated with a particular individual, the representation of the subset of the pangenetic attributes; receiving a request for a product recommendation for the particular individual; and in response to the subset of the pangenetic attributes being associated with the particular individual and the request for the product recommendation, providing a recommendation of the particular product (in claim 1);
the pangenetic attributes of the set respectively and statistically associated with products, (ii) a set of non-pangenetic attributes of the set of individuals, and (iii) a learned 
based on the set of statistical associations between the pangenetic attributes and the products, determining product recommendations for a second set of individuals; receiving, from the second set of individuals, a plurality of measures of satisfaction with the product recommendations; based on the plurality of measures of satisfaction, learning an association between a subset of the pangenetic attributes, a subset of the non-pangenetic attributes, and a particular product of the products, therein forming a set of core attributes, wherein the set of core attributes are associated with the plurality of measures of satisfaction and the particular product; storing, in the database, the learned association, wherein the learned association provides a basis for subsequent 












 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169